Case 2:18-cv-00660-JDC-KK Document 59 Filed 05/26/20 Page 1 of 3 PageID #: 1077



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 KARISHA ELLISON RICHARDSON ET                       CASE NO. 2:18-CV-00660
 AL

 VERSUS                                              JUDGE JAMES D. CAIN, JR.

 COTTINGHAM & BUTLER CLAIMS                          MAGISTRATE JUDGE KAY
 SERVICES INC ET AL

                                           ORDER

        Before the Court is “Plaintiff’s Motion for Judgment Notwithstanding the Verdict

 on the Issue of Damages, or in the Alternative, Motion for New Trial on the Issue of

 Damages” (Rec. 50) on the grounds that the damages awarded by the jury were inadequate

 and contrary to the law and evidence. Specifically, Plaintiff complains that the jury’s

 award of $10,000 for general damages and $6,755 for past medical expenses was

 unreasonably low and contrary to the law and evidence. Plaintiff asks the Court to grant

 judgment as a matter of law on the issue of damages, or in the alternative, a new trial on

 the issue of damages.

 Judgment Notwithstanding the Verdict

        Defendants respond that the evidence at trial established that when Defendant Pedro

 Padilla backed into the front end of Plaintiff’s vehicle, neither Plaintiff nor any witness at

 the trial could testify that Plaintiff’s body struck any portion of the gas pump or her vehicle

 during the collision. Defendants point out that at the scene of the accident, Plaintiff denied
Case 2:18-cv-00660-JDC-KK Document 59 Filed 05/26/20 Page 2 of 3 PageID #: 1078



 pain and injuries. Defendants note that Plaintiff’s cervical MRI revealed no objective signs

 of injury.

                When applying Louisiana law, we “consider the record as a whole in
        the light most favorable to the defendant in order to determine which injuries
        a rational fact finder must have concluded were causally related to the
        accident.” Revel v. Snow,664 So.2d 655, 659 (La.App. 3 Cir. 1995). “Despite
        permitting a trial court to review the jury’s credibility determinations,
        Louisiana gives the jury high deference.” [Fair v. Allen, 669 F.3d 601] 605
        (5th Cir. 2012). The Louisiana Supreme Court has held that “[t]he
        assessment of ‘quantum,’ or the appropriate amount of damages, by a jury is
        a determination of fact that is entitled to great deference on review.” Trunk
        v. Med. Ctr. of Louisiana at New Orleans, 885 So.2d 534, 539 (La. 2004). A
        JNOV motion “should be granted only when the evidence points so strongly
        in favor of the moving party that reasonable persons could not reach different
        conclusions, not merely when there is a preponderance of evidence for the
        mover.” Joseph v. Broussard Rice Mill, Inc., 772 So.2d 94, 99 (La. 2000).

 Brown v. Wal-Mart Louisiana, L.L.C., 565 Fed. Appx. 293, 295 (W.D. La. 7/27/12). “If,

 however, reasonable men in the exercise of impartial judgment might reach a different

 conclusion, then it is error to grant the motion and the jury verdict must stand.” Dore

 Energy Corp. v. Carter-Langham, Inc., 997 So.2d 826 (La. App. 3rd Cir. 2008). The Court

 finds no good reason to usurp the province of the jury and grant Plaintiff’s motion for a

 judgment notwithstanding the verdict.

 Motion for New Trial

        “Trial courts have the power to grant a new trial when the verdict is “against the

 weight of the evidence.” Roman v. Western Mfg. 691 F.3d 686, 701 (5th Cir. 8/17/12). In

 this case, the jury was presented the Plaintiff’s testimony and the truck driver’s video

 deposition. The jury was also shown pictures taken shortly after the accident. Undisputed

 testimony at the trial revealed that Plaintiff was not in the car when Padillo’s truck hit


                                              2
Case 2:18-cv-00660-JDC-KK Document 59 Filed 05/26/20 Page 3 of 3 PageID #: 1079



 Plaintiff’s vehicle. There was also testimony at the trial that Plaintiff was not near her

 vehicle when Padillo’s truck struck Plaintiff’s vehicle. There was no evidence at trial that

 Plaintiff fell to the ground or that any part of her body was struck. There was no evidence

 at trial that Plaintiff complained of any injury at the scene of the accident. “Unless an award

 is so ‘inadequate as to shock the judicial conscience and to raise an irresistible inference

 that passion, prejudice, corruption or other improper cause invaded the trial, the jury’s

 determination of the fact is considered inviolate.’” Taylor v. Green, 868 F.2d 162, 164

 (5th Cir. 1989). The Court finds that the jury’s verdict was reasonable and consistent with

 the weight of the evidence. Accordingly, the motion for a new trial on damages will be

 denied.

                                       CONCLUSION

        For the reasons set forth herein,

        IT IS ORDERED that the Motion for Judgment Notwithstanding the Verdict on

 the Issue of Damages, or in the Alternative, Motion for New Trial on the Issue of Damages

 is DENIED.

        THUS DONE AND SIGNED in chambers on this 26th day of May, 2020.



                      ________________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                               3
